Case: 17-60441      Document: 00514585381         Page: 1    Date Filed: 08/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 17-60441                             August 3, 2018
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
JOSE GARCIA-PEREZ, also known as Jose Angel Ramos-Perez, also known
as Israel Garcia, also known as Jose Garcia Perez,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 976 019


Before BENAVIDES, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Jose Garcia-Perez, a native and citizen of Mexico, petitions for review of
the decision of the Board of Immigration Appeals (BIA) denying his motion to
reopen removal proceedings. Garcia-Perez sought to reopen proceedings so
that he could seek asylum based on changed country conditions, as well as
cancellation of removal. He asserts that the BIA abused its discretion in



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60441     Document: 00514585381    Page: 2   Date Filed: 08/03/2018


                                 No. 17-60441

denying his motion to reopen because the evidence he presented demonstrates
that the present day Mexican society discriminates against Zapotec indigenous
people like himself.
       The BIA determined that Garcia-Perez failed to show that a material
change occurred in Mexico between his 2011 removal hearing and the time he
filed his motion to reopen in 2016. The BIA’s decision was not “capricious,
irrational, utterly without foundation in the evidence, based on legally
erroneous interpretations of statutes or regulations, or based on unexplained
departures from regulations or established policies.” Lugo-Resendez v. Lynch,
831 F.3d 337, 340 (5th Cir. 2016) (internal quotation marks and citation
omitted).   At most, the evidence Garcia-Perez presented demonstrates a
continuation of discrimination against indigenous people in Mexico, which is
insufficient in showing a change in country conditions. See Singh v. Lynch,
840 F.3d 220, 222 (5th Cir. 2016). Thus, the BIA did not abuse its discretion
in denying the untimely motion to reopen. See id.
       Garcia-Perez also argues that his due process rights were violated
because a transcript of his prior removal proceedings was never provided to
him or made part of the record. This court lacks jurisdiction to review this
claim because Garcia-Perez never presented it to the immigration judge or the
BIA.   See Omari v. Holder, 562 F.3d 314, 318-19 (5th Cir. 2009); Roy v.
Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004).
       Accordingly, Garcia-Perez’s petition for review is DENIED IN PART
AND DISMISSED IN PART for lack of jurisdiction.




                                       2